TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00463-CV


Loretta Jane Abel, Appellant

v.

The Law Offices of Bob Richardson, and Bob Richardson, Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
NO. D-1-GN-09-002833, HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


		Counsel for appellant Loretta Jane Abel and counsel for appellees The Law Offices
of Bob Richardson, and Bob Richardson have filed an agreed "Motion to Dismiss" seeking to vacate
the district court's order and remand this case to the district court for rendition of judgment in
accordance with the parties' settlement agreement.
		We grant the motion, vacate the district court's judgment without reference to the
merits, and remand to the district court for rendition of judgment in accordance with the parties'
settlement agreement.  See Tex. R. App. P. 42.1(a)(2)(B).

						__________________________________________
						Jeff Rose, Justice
Before Justices Puryear, Pemberton and Rose
Vacated and Remanded on Joint Motion
Filed:   August 29, 2012